DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on March 9, 2021 has been entered.

Allowable Subject Matter
3.	Claims 1 to 11 are allowed.
4.	Claims 1 to 11 are renumbered.
5.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed matter because the closest prior art, Pasolini (US Pat. Pub. 2007/0143068) fails to anticipate or render obvious a device comprising: a processor configured to: perform a first polynomial filter operation on the data for each of the axes of the three-axis data to generate filtered samples for each of the axes; combine the filtered sample from each of the axes of the three-axis data to into a combined data stream; and perform a second polynomial filter operation on the combined data stream to generate a filtered combined data stream, in combination with the rest of the claim limitations as claimed and defined by the Applicant. 
Claim 4 is allowed because the closest prior art, Pasolini (US Pat. Pub. 2007/0143068) fails to anticipate or render obvious a method comprising: performing, with the one or more processors, a first polynomial filter operation on the data for each of the axes of the three-axis data to generate filtered samples for each of the axes; combine the filtered sample from each of the axes of the three-axis data into a combined data stream; and performing, with the one or more processors, a second polynomial filter operation on the combined data stream to generate a filtered combined data stream, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Claim 6 is allowed because the closest prior art, Pasolini (US Pat. Pub. 2007/0143068) fails to anticipate or render obvious a device comprising:  a processor configured to: perform a first polynomial filter operation on the data for each of the axes of the three-axis data to generate filtered samples for each of the axes; combine the filtered sample from each of the axes of the three-axis data into a combined data stream; and perform a second polynomial filter operation on the combined data stream to generate a filtered combined data stream, in combination with the rest of the claim limitations as claimed and defined by the Applicant. 
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598.  The examiner can normally be reached on M to F, 9:30 am to 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached at 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        3/18/2021